Citation Nr: 1455065	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  12-27 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and fiancé


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran had active duty service from October 1978 to December 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Veteran testified at a September 2014 hearing before the undersigned Veterans Law Judge in New Orleans, Louisiana.  A transcript of the hearing is of record.

The medical evidence of record in this case indicated that the Veteran has been diagnosed with various mental health disorders. As such, in light of the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board has recharacterized the Veteran's claim as entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

Subsequent to the Statement of the Case (SOC) issued in September 2012, additional evidence was received without a waiver of Agency of Original Jurisdiction (AOJ) review.  As the Veteran's claim is being remanded, the AOJ will have the opportunity to consider this evidence in the first instance.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.

Initially, with respect to the Veteran's PTSD claim, the Veteran has repeatedly referenced a similar story that while stationed in Panama, he was sent to Honduras and was exposed to sniper fire while performing duties related to fueling a helicopter and that he saw Honduran soldiers killed.  See, e.g., September 2014 Hearing Transcript, December 2011 VA treatment note, December 2010 VA Form 21-0781 (Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD)), October 2010 VA treatment note, September 2010 VA treatment note, June 2010 VA treatment note, October 2009 VA treatment note.

Entitlement to service connection for PTSD generally requires a showing of the following three elements: (1) medical evidence showing a diagnosis of the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f) (2014).  

38 C.F.R. § 3.304(f)(3) (2014) provides that: 

If a stressor claimed by a [V]eteran is related to the [V]eteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the [V]eteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the [V]eteran's service, the [V]eteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a [V]eteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the [V]eteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the [V]eteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

In this case, the Veteran's personnel records noted that the Veteran was stationed in Panama from April 1985 to December 1986.  The personnel records and DD-214 noted his Military Occupational Specialty (MOS) to be petroleum supply specialist and for the time he was stationed in Panama, his principal duty was listed as aircraft fuel handler.  A March 31, 1986 service treatment record (STR) noted that the Veteran "came from Honduras."  Of record, submitted in June 2013, is a copy of a Chicago Tribune article dated March 30, 1986 that stated that "[t]he United States appears to have taken a small but important step toward deeper military involvement in Central America by using U.S. troops and helicopters to carry Honduran soldiers on missions against Nicaragua's Sandinista army," that this step was "taken last week" and that the "[e]vents were set in motion by a large attack last Sunday carried out by approximately 1,000 Nicaraguan soldiers on a training base of the U.S.-supported anti-Sandinista rebels known as contras."  Also of record is a response from the Defense Personnel Records Information Retrieval System (DPRIS), which noted that they were unable to locate unit records of the Veteran's unit (210th Combat Aviation Battalion (CAB)) during the time period of the Veteran's alleged stressor.  The DPRIS response, however, noted that the "higher headquarters" records were reviewed and "[t]his history did not document incidents of sniper fire," but that it was documented that "combined/joint training exercises" were held with "friendly Latin American armies during that time period."    

Upon review, it appears that the Veteran's claimed stressor related to being in Honduras and involving sniper fire, which he has repeated on multiple occasions,  "is consistent with the places, types, and circumstances of the[V]eteran's service" as contemplated under 38 C.F.R. § 3.304(f)(3) (2014).  While the DPRIS response did not confirm the alleged documented incidents of sniper fire, the records of the Veteran's specific unit were not able to be reviewed.  The Veteran's personnel records confirm he was stationed in Panama and the March 31, 1986 STR more specifically confirms that he was also in Honduras.  The Veteran's claimed stressor involved fueling helicopters, which is consistent with his MOS of petroleum supply specialist and, his principal duty (while stationed in Panama) of aircraft fuel handler.  Additionally, the March 30, 1986 Chicago Tribune article confirms that, contemporaneously to the Veteran's time in Honduras, United States helicopters and troops were involved with an active military dispute between Honduras and Nicaragua.  As such, it appears that the Veteran's claimed stressor related to being in Honduras and involving sniper fire "is consistent with the places, types, and circumstances of the [V]eteran's service" as contemplated under 38 C.F.R.               § 3.304(f)(3) (2014).     

Multiple VA treatment records noted a diagnosis of PTSD with respect to the Veteran's claimed stressor in Honduras.  Nonetheless, VA has not yet obtained, from a VA or VA-contracted psychiatrist or psychologist, an opinion that is consistent with the requirements under 38 C.F.R. § 3.304(f)(3) (2014).  As such, remand is required for an examination and opinion from a VA or VA-contracted psychiatrist or psychologist as to whether the Veteran's reported stressor is adequate to support a diagnosis of PTSD, and, whether the Veteran's symptoms are related to the claimed stressors, with particular focus on whether the claimed stressor is related to the Veteran's "fear of hostile military or terrorist activity."   Id.  

Moreover, as noted above, the Board has expanded the Veteran's claim to include entitlement to service connection for an acquired psychiatric disorder.  In this case, VA treatment records noted diagnoses of various mental health disorders (besides PTSD), to include depression, anxiety and mood disorder.  In light of the expanded claim, the examiner on remand must also address the nature and etiology of any acquired psychiatric disorders (besides PTSD).

Additionally, not all of the Veteran's personnel records have been obtained.  As these records may potentially be relevant, on remand, the Veteran's complete personnel records must be obtained.  

Further, all outstanding VA treatment records must be obtained.  The Board notes that the most recent VA treatment records of record are from September 2012 and the Veteran stated at the September 2014 hearing that he was obtaining treatment at the VA outpatient clinic in Reserve, Louisiana.  Additionally, an October 2010 VA treatment record referenced that the Veteran received in-patient psychiatric treatment at the Memphis VA Medical Center (VAMC) (a September 2010 VA treatment note referenced 1994).  VA treatment records from the Memphis VAMC are of record, but only as far back as July 1997 and do not include records related to the referenced in-patient treatment.  On remand, any available outstanding records from the Memphis VAMC must be obtained.  Additionally, in a December 2010 statement, the Veteran stated that he received treatment at the VAMC in Seattle, Washington.  Of record is an April 2011 negative search for available records at the Puget Sound VAMC.  On remand, the Veteran must be notified pursuant to 38 C.F.R. § 3.159(e) (2014) of the unavailability of these records.      

Finally, evidence of record stated that the Veteran is in receipt of Social Security disability.  See, e.g., December 2011 VA treatment note.  A March 2012 VA treatment note stated that the Veteran was "on disability for rheumatoid arthritis."  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  While there is some evidence that the Veteran may be in receipt of Social Security disability for a condition not related to the one on appeal,  "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).  Thus, on remand, attempt must be made to obtain any Social Security Administration records.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete personnel records.

2.  Obtain all outstanding VA treatment records, to include any records since September 2012 (the Veteran stated at the September 2014 hearing that he was obtaining treatment at the VA outpatient clinic in Reserve, Louisiana), as well as any Memphis VAMC records prior to July 1997.  

3.  Notify the Veteran pursuant to 38 C.F.R. § 3.159(e) (2014) of the unavailability to obtain records from the Puget Sound VAMC.  

4.  Attempt to obtain any Social Security Administration records.  

5.  After completion of the above, afford the Veteran a VA psychiatric examination, from a VA psychiatrist or psychologist (or psychiatrist or psychologist with whom VA has contracted) to determine the current diagnosis of any acquired psychiatric disorder and the etiology thereof.  

If a diagnosis of PTSD is appropriate, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's claimed in-service stressor is adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressor.  In offering such an opinion, the examiner is to specifically provide an opinion as to whether the claimed stressor is related to the Veteran's "fear of hostile military or terrorist activity."   "'[F]ear of hostile military or terrorist activity'" means that a [V]eteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the [V]eteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  38 C.F.R. § 3.304(f)(3) (2014).

The examiner must also provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any other psychiatric disorder (besides PTSD) had its clinical onset during active service or is related to any in-service disease, event, or injury.  While review of the entire claims folder is required, attention is invited to the VA treatment records that have noted diagnoses of various mental health disorders, to include depression, anxiety and mood disorder.  

The medical professional must provide a thorough rationale for his or her conclusion.  The medical professional is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the medical professional's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

6.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the appellant and her representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




